Exhibit 10.12

 

 

SOUTHERN CALIFORNIA WATER COMPANY

PENSION RESTORATION PLAN

(as amended)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I

1

1.1 - Title

1

1.2 - Purpose

1

1.3 - Definitions

2

ARTICLE II

3

2.1 - Eligibility Requirements

3

ARTICLE III

3

3.1 - Payment

3

ARTICLE IV

4

4.1 - Retirement Benefit

4

4.2 - Benefit Limitation

4

4.3 - Payment of Retirement Benefits

5

4.4 - Small Benefit

5

4.5 - Forfeiture of Benefits

5

4.6 - Spouse Pre-Retirement Death Benefit

6

ARTICLE V

6

5.1 - Committee

6

5.2 - Agents

7

5.3 - Binding Effect of Decisions.

7

5.4 - Indemnity

7

5.5 - Claim Procedure.

8

ARTICLE VI

8

6.1 - Amendments and Termination

8

6.2 - Protection of Accrued Benefits

8

ARTICLE VII

9

7.1 - Unfunded Plan

9

7.2 - Unsecured General Creditor

9

7.3 - Trust Fund

10

7.4 - Nonassignability

10

7.5 - Limitation on Participants’ Rights

11

7.6 - Participants Bound

11

7.7 - Receipt and Release

11

7.8 - Federal Law Governs

12

7.9 - Headings and Subheadings

12

7.10 - Successors and Assigns

12

 

1

--------------------------------------------------------------------------------


 

SOUTHERN CALIFORNIA WATER COMPANY

 

PENSION RESTORATION PLAN

 

THIS PLAN is adopted, effective the 1st day of January, 1997, by SOUTHERN
CALIFORNIA WATER COMPANY, a California corporation (“Company”), and evidences
the terms of a Pension Restoration Plan for certain executives.

 

W I T N E S S E T H

 

ARTICLE I

 

TITLE, PURPOSE AND DEFINITIONS

 

1.1 - Title.

 

This plan shall be known as the “Southern California Water Company Pension
Restoration Plan.”

 

1.2 - Purpose.

 

The purpose of this Plan is to supplement retirement benefits payable to certain
participants in the Southern California Water Company Pension Plan, as amended
and in effect from time to time (“Pension Plan”) by making up benefits which are
reduced by virtue of Sections 401(a)(17) or 415 of the Internal Revenue Code of
1986.  No payment shall be made under this Plan which duplicates a benefit
payable under any other deferred compensation plan or employment agreement of
the Company.

 

--------------------------------------------------------------------------------


 

1.3 - Definitions.

 

Unless defined herein, any word, phrase or term used in this Plan with initial
capitals shall have the meaning given therefor in the Pension Plan.

 

“Company” means Southern California Water Company or any successor corporation
by merger, consolidation, or otherwise.

 

“Employer” means the Company and any subsidiary or any other member of its
consolidated group (for federal tax purposes) designated by the Board of
Directors to participate in the Plan.

 

“Eligible Employee” means each individual who meets each of the following
requirements:  (1) he or she is an officer of the Employer; (2) he or she is a
participant in the Pension Plan; (3) his or her Pension Plan benefits are
reduced by the application of Sections 401(a)(17) or 415 of the Code; and (4) he
or she is designated as an Eligible Employee by the Board of Directors.

 

“Participant” means any Eligible Employee who is eligible for participation in
this Plan as specified in Section 2.1.

 

“Plan” means the Southern California Water Company Pension Restoration Plan as
set forth in this Agreement and all subsequent amendments hereto.

 

“Plan Year” means the calendar year.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

PARTICIPATION

 

2.1 - Eligibility Requirements.

 

An Employee who is an Eligible Employee shall become a Participant on the later
of the date he or she becomes vested under the Pension Plan or becomes an
Eligible Employee.

 

ARTICLE III

 

PAYMENT OF BENEFITS

 

3.1 - Payment.

 

There shall be no funding of any benefit which may become payable hereunder. 
The Company may, but is not obligated to, invest in any assets or in life
insurance policies which it deems desirable to provide assets for payments under
this Plan but all such assets or life insurance policies shall remain the
general assets of the Company.  In connection with any such investments and as a
condition of further participation in this Plan, Participants shall execute any
documentation reasonably requested by the Company.

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV

 

RETIREMENT BENEFITS

 

4.1 - Retirement Benefit.

 

Subject to Section 4.3, a Participant’s retirement benefit under this Plan shall
equal the excess of A over B where:

 

A equals the Participant’s vested retirement benefit under the Pension Plan,
commencing on the date benefits commence under the Pension Plan, and payable in
form of benefit elected by the Participant (and spouse, if applicable) under the
Pension Plan, calculated by ignoring Sections 401(a)(17) and 415 of the Code
(and the Pension Plan provisions implementing those Code sections), and

 

B equals the vested retirement benefit actually payable under the Pension Plan,
commencing on the date benefits commence under the Pension Plan, and payable in
form of benefit elected by the Participant (and spouse, if applicable) under the
Pension Plan.

 

4.2 - Benefit Limitation.

 

Notwithstanding any other provisions of the Plan, in the event that any benefit
provided under this agreement would, in the opinion of counsel for the Company,
not be deductible in whole or in part in the calculation of the federal income
tax of the Company by reason of Section 280G of the Internal Revenue Code of
1986 (the “Code”), the aggregate benefits provided hereunder shall be reduced so
that no portion of any amount which is paid to

 

4

--------------------------------------------------------------------------------


 

the Participant or Beneficiary is not deductible for tax purposes by reason of
Section 280G of the Code.

 

4.3 - Payment of Retirement Benefits.

 

Upon a Participant’s commencement of benefits under the Pension Plan, the
Employer shall commence to pay to such retired Participant (or beneficiary, if
applicable, after the Participant’s death) the monthly retirement benefit to
which the Participant is entitled under this Plan, commencing on the date
benefits commence under the Pension Plan, and payable in form of benefit elected
by the Participant (and spouse, if applicable) under the Pension Plan.  No
benefits shall be payable under this Plan while the Participant is an Employee.

 

4.4 - Small Benefit.

 

Notwithstanding any other provision or provisions of this Plan to the contrary,
if any benefit hereunder is for an amount of less than fifty dollars per month,
such benefit shall instead be paid in a lump sum which is the Actuarial
Equivalent of such monthly benefit.

 

4.5 - Forfeiture of Benefits.

 

Notwithstanding any provision of this Plan to the contrary, no benefits shall be
payable under this Plan with respect to any Participant if the Participant
confesses to, is convicted of, or pleads no contest to, any act of fraud, theft
or dishonesty arising in the course of, or in connection with, his or her
employment with the Employer.

 

5

--------------------------------------------------------------------------------


 

4.6 - Spouse Pre-Retirement Death Benefit.

 

If a Participant’s spouse is entitled to a pre-retirement death benefit under
Section 4.12 of the Pension Plan, the monthly benefit, if any, payable upon the
death of a Participant to the Participant’s spouse, commencing upon the date
that monthly benefits to such spouse commence under Section 4.12 of the Pension
Plan and payable for the period such benefit is payable under the Pension Plan,
shall be equal to the excess, if any, of:

 

(a)           The monthly death benefit determined in accordance with Section
4.12 of the Pension Plan, calculated by ignoring Sections 401(a)(17) and 415 of
the Code (and the Pension Plan provisions implementing those Code sections),

 

over

 

(b)           The amount of the monthly spouse death benefit payable to the
Participant’s spouse pursuant to Section 4.12 of the Pension Plan.

 

No benefits under this Section 4.7 shall be paid if the benefits payable
pursuant to any other provisions of this Article IV have already commenced.

 

ARTICLE V

 

COMMITTEE

 

5.1 - Committee.

This Plan shall be administered by the Committee.  The Committee shall have the
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions, including

 

6

--------------------------------------------------------------------------------


 

interpretations and constructions of this Plan as may arise in connection with
the Plan.  The Committee shall also have all rights and duties set forth in
Section 6.3 of the Pension Plan.  The Committee shall have full discretion to
construe and interpret the terms and provisions of this Plan.  The Committee
members may be Participants under this Plan.

 

5.2 - Agents.

 

The Committee may, from time to time, employ other agents and delegate to them
such administrative duties as it sees fit, and may from time to time consult
with counsel who may be counsel to the Company.

 

5.3 - Binding Effect of Decisions.

 

The decision or action of the Committee in respect of any questions arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

5.4 - Indemnity.

 

To the extent permitted by applicable federal and state laws the Company shall
indemnify and save harmless the Board of Directors, the Committee and each
member of each thereof, and any employee appointed pursuant to Section 5.2,
against any and all expenses, liabilities and claims, including legal fees to
defend against such liabilities and claims, arising out of their discharge in
good faith of responsibilities under or incident to the Plan, excepting only
expenses and liabilities arising out of willful misconduct or gross negligence. 
This indemnity shall not preclude such further indemnities as may be available
under insurance

 

7

--------------------------------------------------------------------------------


 

purchased by the Company or provided by the Company under any Bylaw, agreement,
vote of stockholders or disinterested directors or otherwise, as such
indemnities are permitted under state law.

 

5.5 - Claim Procedure.

 

The entire claim procedure set forth in Section 6.3(g) of the Pension Plan, as
amended from time to time, is hereby incorporated by reference.

 

ARTICLE VI

 

AMENDMENT AND TERMINATION

 

6.1 - Amendments and Termination.

 

The Company shall have the right to amend this Plan (and to amend or cancel any
amendments) from time to time by resolution of the Board of Directors.  Such
amendment shall be stated in an instrument in writing, executed by the Company
in the same manner as this Plan.  The Company also reserves the right to
terminate this Plan at any time by resolution of the Board of Directors.

 

6.2 - Protection of Accrued Benefits.

 

This Plan is strictly a voluntary undertaking on the part of the Company and
shall not be deemed to constitute a

contract between the Company and any Eligible Employee (or any other employee)
or a consideration for, or an inducement or condition of employment for the
performance of services by any Eligible Employee or employee.  Although the
Company reserves the right to amend or

 

8

--------------------------------------------------------------------------------


 

terminate this Plan at any time and, subject at all times to the provisions of
Section 4.3, no such amendment or termination shall result in the forfeiture of
benefits accrued pursuant to this Plan as of the date of termination.  The
benefits accrued at that time shall be the lesser of (1) the benefit that would
be payable if the Participant terminated employment on the date of termination,
or (2) the benefit that would be payable at actual retirement under the Pension
Plan (or death, if earlier) if this Plan were terminated.

 

ARTICLE VII

 

MISCELLANEOUS

 

7.1 - Unfunded Plan.

 

All benefits due under this Plan to a Participant shall be paid by the Employer
that employed that Participant.  This Plan is intended to be an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of “management or highly compensated employees” within the meaning of
Section 201, 301 and 401 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and therefore to be exempt from the provisions of Parts 2,
3 and 4 of Title I of ERISA.

 

7.2 - Unsecured General Creditor.

 

In the event of an Employer’s insolvency, Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interest
or claims in any property or assets of Employer, nor shall they be beneficiaries
of, or have any rights, claims or interest in any life insurance policies,
annuity contracts or the proceeds therefrom owned or which may be acquired by
Employer.  In that event, any and all of Employer’s assets and

 

9

--------------------------------------------------------------------------------


 

policies shall be, and remain, unrestricted by the provisions of this Plan.  An
Employer’s obligation under the Plan shall be that of an unfunded and unsecured
promise of Employer to pay money in the future.

 

7.3 - Trust Fund.

 

Each Employer shall be responsible for the payment of all benefits provided
under the Plan to Participants employed by it.  At its discretion, the Company
may establish one or more trusts, with such trustees as the Board may approve,
for the purpose of providing for the payment of such benefits.  Such trust or
trusts may be irrevocable, but the assets thereof shall be subject to the claims
of the Company’s creditors.  To the extent any benefits provided under the Plan
are actually paid from any such trust, the Employer shall have no further
obligation with respect thereto, but to the extent not so paid, such benefits
shall remain the obligation of, and shall be paid by, the Employer.

 

7.4 - Nonassignability.

 

None of the benefits, payments, proceeds or claims of any Participant or
Beneficiary shall be subject to any claim of any creditor and, in particular,
the same shall not be subject to attachment or garnishment or other legal
process by any creditor, nor shall any Participant or Beneficiary have any right
to alienate, anticipate, commute, pledge, encumber or assign any of the benefits
or payments or proceeds which he may expect to receive, contingently or
otherwise, under this agreement.

 

10

--------------------------------------------------------------------------------


 

7.5 - Limitation on Participants’ Rights.

 

Participation in this Plan shall not give any Eligible Employee the right to be
retained in the Employer’s employ or any right or interest in the Plan other
than as herein provided.  The Employer reserves the right to dismiss any
Eligible Employee without any liability for any claim against the Employer,
except to the extent provided herein.

 

7.6 - Participants Bound.

 

Any action with respect to this Plan taken by the Committee or by the Company,
or any action authorized by or taken at the direction of the Committee or the
Company, shall be conclusive upon all Participants and Beneficiaries entitled to
benefits under the Plan.

 

7.7 - Receipt and Release.

 

Any payment to any Participant or Beneficiary in accordance with the provisions
of this Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employer and the Committee, and the Committee may require such
Participant or Beneficiary, as a condition precedent to such payment, to execute
a receipt and release to such effect.  If any Participant or Beneficiary is
determined by the Committee to be incompetent by reason of physical or mental
disability (including minority) to give a valid receipt and release, the
Committee may cause the payment or payments becoming due to such person to be
made to another person for his or her benefit without responsibility on the part
of the Committee or the Company to follow the application of such funds.

 

11

--------------------------------------------------------------------------------


 

7.8 - Federal Law Governs.

 

This Plan shall be construed, administered, and governed in all respects under
federal law (except as otherwise provided by Section 5.4), and to the extent
that federal law is inapplicable, under the laws of the State of California,
provided, however, that if any provision is susceptible to more than one
interpretation, such interpretation shall be given thereto as consistent with
this Plan being an unfunded plan described in Section 7.1.  If any provision
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

 

7.9 - Headings and Subheadings.

 

Headings and subheadings in this agreement are inserted for convenience of
records only and are not to be considered in the construction of the provisions
hereof.

 

7.10 -  Successors and Assigns.

 

This agreement shall inure to the benefit of, and be binding upon, the parties
hereto and their successors and assigns.

 

12

--------------------------------------------------------------------------------


 

FIRST AMENDMENT

TO THE

SOUTHERN CALIFORNIA WATER COMPANY

PENSION RESTORATION PLAN

 

Effective as of the date set forth below, the Southern California Water Company
Pension Restoration Plan (the “Plan”) is amended to provide that:

 

FIRST:                   With respect to Participants who retire on or after
November 1, 2005, Section 4.1 is amended in its entirety to provide as follows:

 

“4.1 – Retirement Benefit.

 

Subject to Section 4.3, a Participant’s retirement benefit under this Plan shall
equal the excess of A over B where:

 

A equals the Participant’s vested retirement benefit under the Pension Plan,
commencing on the date benefits commence under the Pension Plan, and payable in
the form of benefit elected by the Participant (and spouse, if applicable) under
the Pension Plan, calculated by ignoring Section 401(a)(17) and 415 of the Code
(and the Pension Plan provisions implementing those Code Sections) and including
in the definition of “Compensation” payments made to a Participant pursuant to
any “cash pay” annual performance incentive plan of the Company (other than any
extraordinary bonus, including any holiday, year end, anniversary or signing
bonus) and dividend equivalents paid in cash to the Participant in connection
with awards granted prior to 2006 under an equity incentive plan of the Company,
and

 

B equals the vested retirement benefit actually payable under the Pension Plan,
commencing on the date benefits commence under the Pension Plan, and payable in
the form of benefit elected by the Participant (and spouse, if applicable) under
the Pension Plan.”

 

SECOND:              With respect to Participants who die on or after
November 1, 2005, Section 4.6 is amended in its entirety to provide as follows:

 

“4.6 – Spouse Pre-Retirement Death Benefit.

 

If a Participant’s spouse is entitled to a pre-retirement death benefit under
Section 4.12 of the Pension Plan, the monthly benefit, if any, payable upon the
death of a Participant to the Participant’s spouse, commencing upon the date
that monthly benefits to such spouse commence under Section 4.12 of the Pension
Plan and payable for the period of such benefit is payable under the Pension
Plan, shall be equal to the excess, if any, of:

 

--------------------------------------------------------------------------------


 

(a)             The monthly death benefit determined in accordance with Section
4.12 of the Pension Plan, calculated by ignoring Section 401(a)(17) and 415 of
the Code (and the Pension Plan provisions implementing those Code sections) and
including in the definition of “Compensation” payments made to a Participant
pursuant to any “cash pay” annual performance incentive plan of the Company
(other than any extraordinary bonus, including any holiday, year end,
anniversary or signing bonus) and dividend equivalents paid in cash to the
Participant in connection with awards granted under an equity incentive plan of
the Company,

 

over

 

(b)             The amount of monthly spouse death benefit payable to the
Participant’s spouse pursuant to Section 4.12 of the Pension Plan.”

 

 

 

 

 

Golden State Water Company

 

 

 

 

 

 

 

 

Dated:

February 14, 2006

 

By:

 /s/ ROBERT J. SPROWLS

 

 

 

 

Name: Robert J. Sprowls

 

 

 

Title: SVP, CFO, Treasurer &
Corporate Secretary

 

2

--------------------------------------------------------------------------------